Case 1:20-cv-00457-WES-LDA Document 4 Filed 01/28/21 Page 1 of 2 PageID #: 23



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

______________________________
                              )
ARCHER AVELIN                 )
f/k/a NATHAN B. GRAGE,        )
                              )
          Plaintiff,          )
                              )
     v.                       )                 C.A. No. 20-457 WES
                              )
SANDIE PATRICIA LEAH GRAGE    )
ROY a/k/a KYUNG AI YU,        )
                              )
          Defendant.          )
______________________________)

                                   ORDER

      On November 4, 2020, Magistrate Judge Lincoln D. Almond issued

a Report and Recommendation (“R.&R.”), ECF No. 3, which recommended

that Plaintiff’s Application to Proceed in forma pauperis (“IFP

Motion”), ECF No. 2, be granted, and that Plaintiff’s Complaint,

ECF No. 1, be dismissed without prejudice.            Specifically, Judge

Almond    determined    that   this    Court    has   no   subject   matter

jurisdiction over Plaintiff’s claims.          See R.&R. 3.   Plaintiff has

not filed any objection to the R.&R.        After reviewing the relevant

papers, the Court ACCEPTS the R.&R. and ADOPTS the recommendations

and reasoning set forth therein.
Case 1:20-cv-00457-WES-LDA Document 4 Filed 01/28/21 Page 2 of 2 PageID #: 24



      Accordingly, Plaintiff’s IFP Motion, ECF No. 2, is GRANTED,

and   Plaintiff’s    Complaint,    ECF   No.   1,   is   DISMISSED   without

prejudice.



IT IS SO ORDERED.




William E. Smith
District Judge
Date: January 28, 2021




                                     2
